Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are pending.  Claims 1 and 16 are independent.
This Application is published as 2020/0184156.
Potential priority: May 2017.
Priority of added material to CIP is February 2020.
This Application is a continuation-in-part of 16/157,017 issued as U.S. 10685187 which is a continuation of 15/595,004 issued as U.S. 10,127,227.  
The claims of the first application 15/595,004 are close to the Claims of the instant Application and, as shown below, they both pertain to access rights of a user to another user’s device.  The second application 16/157,017 was directed to the polling feature of Figures 3A and 3B and was not considered similar to the claims of the first application.
This Application is a CIP.  Figures 11, 12A, 12B, 12C, 13A, 13B, 13C, 14A, 14B, 14C, 15A, and 15B were not present in the parent application.  
Currently, Claims 7, 17, and 18 refer to “vision sensor,” directly or indirectly, and Claim 19 refers to “alias,” and cannot get the priority of the parent application.

Blanksteen is very close and teaches almost all aspects of the independent Claims except for authority of the task assignor to assign a task to the task performers.  

The following paragraphs are examples of paragraphs that refer to the role of a vision sensor and use of an alias which were not present in the parents:  “[0019] In some implementations, determining that the second user is present near the second client device is based on the second client device locally verifying that the second user is present in vision data captured by a vision sensor of the second client device and/or locally verifying that a voice signature of the second user is present in audio data captured by one or more microphones of the second client device. In some of those implementations, determining that the third user is present near the third client device is based on the third client device locally verifying that the third user is present in vision data captured by a vision sensor of the third client device and/or locally verifying that a voice signature of the third user is present in audio data captured by one or more microphones of the third client device. In some versions of those implementations, the method further includes determining, based on processing the first voice input, that the first voice input specifies a temporal condition for notifying the second user and the third user of the task, such as a temporal condition that includes a particular day and/or a time range. In some of those versions, causing the second user notification of the task to be rendered at the second client device is based on determining presence of the second user near the second client device on the particular day and/or within the time range, and causing the third user notification of the task to be rendered at the third client device is based on determining presence of the third user near the third client device on an alias of the second user, and lacks any alias of the third user. In some of those implementations, the third user notification of the task includes an alias of the third user, and lacks any alias of the second user.” 
Specification
The disclosure is objected to because of the following informalities: Figure 15A, the “Confirm?” has the label “1581A2.”  Amend the Specification accordingly.
Appropriate correction is required.

[0136] Description 1580A2 indicates a corresponding task ("study for spelling test"), which of the "kids" it is assigned to ("Eli" only), an indication that a notification of that task has yet to be provided ("not provided"), and an indication of the temporal condition for providing the notification ("6:00"). Description 1580A3 indicates a corresponding task ("give the dog a bath"), which of the "kids" it is assigned to ("Owen and Eli"), and an indication that a notification of that task has already been provided. Further, it includes a completion confirmation element [[1580A2]] 1581A2, that can be selected to confirm a completion indicated by user interface input of one or both of the kids, to thereby clear the task from the assigned task queue. When a task is assigned to multiple additional users, it can be considered completed when any one additional user completes the task or only when multiple (e.g., all additional users) completes the task. Which completion conditions are utilized can be specified by the creating user, or determined automatically based on processing of the task (e.g., natural language processing). As one example, a task of "pick up takeout" can be assigned to multiple 
(Published Application.)
Claim Objections
Claim 17 is objected to because of the following informalities:  
17….
wherein determining that the third user is present near the third client device is based on the third client device locally verifying that the third user is present in vision data captured by a vision sensor of the third client device and/or locally verifying that a voice signature of the [[second]] third user is present in audio data captured by one or more microphones of the third client device. 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,127,227 as shown below.   The independent Claims 1 and 16 and those dependents that are mapped are obvious in view of the claim 1 of the reference patent and the remaining dependent Claims are obvious over a combination of the claim 1 of the reference patent and the 103 reference/references used in the statutory 35 U.S.C. 103 rejection below.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following mapping:
Instant Application
Reference Patent 10,127,227
1. A method implemented by one or more processors, the method comprising: 
1. A method comprising:

executing a respective automated assistant client on each of at least two client computing devices communicatively coupled via one or more networks with an automated assistant, wherein the automated assistant is cloud-based and wherein the automated assistant is further communicatively coupled to a user-controlled resources engine that includes a plurality of services accessible to a plurality of users of the automated assistant, each of the plurality of users having one or more accounts with one or more of the plurality of services;
receiving, from a first user and at a first client device, first voice input directed to a first automated assistant interface of the first client device; 
receiving a voice input from one of the plurality of users at an input device of a first client computing device operated by the first user; 
determining, based on processing the first voice input, that: 
performing automatic voice recognition on the voice input; 

the first voice input comprises a task, 
recognizing a task request from an output of the automatic voice recognition;
that the first voice input assigns the task to at least a second user, and 
analyzing the task request to identify that the task request seeks access to user-controlled resources of a second user of the plurality of users, the second user being associated with a mobile second client computing device;
that the first voice input specifies one or more conditions for notifying the second user of the task; 


analyzing the task request to identify a geographic constraint and a time constraint imposed by the task request;
determining, based on checking an access control list, that the first user has appropriate access rights to assign tasks to the second user; 
checking an access control list relating to the plurality of services of the user-controlled resources engine to determine whether the first user has appropriate access rights as regards the second user for action to be taken on at least a portion of the task request;
in response to determining that the first voice input assigns the task to the second user and 
in response to determining that the first user has appropriate access rights to assign tasks to the second user: 



determining that the first user has appropriate access rights as regards the second user for action to be taken on the portion of the task request;

reading information from one or more accounts of the second user to which the first user has appropriate access rights including an account of the second user with a location service that makes available, upon request, a position of the second user provided by the mobile second client computing device;

obtaining a current position of the second user from the account of the second user with the location service; 

verifying that the current position of the second user satisfies the geographic constraint; 

verifying that a current time satisfies the time constraint; 
selecting, from a plurality of second user client devices that are each linked with the second user and that each have a respective automated assistant interface, a group of one or more of the second user client devices via which to notify the second user of the task; and 
causing the automated assistant to engage in a natural language human-to-computer dialog with the second user via the automated assistant client operating on the mobile second client computing device at the current position and the current time; and 
causing, based on determining satisfaction of the one or more conditions, each of the one or more second user client devices of the group to render a corresponding notification of the task. 
conveying the portion of the task request to the second user via an output component of the mobile second client computing device. 


2. The method of claim 1, wherein the one or more second user client devices, of the group, comprise a subset of the plurality of second user client devices that are each linked with the second user. 


2. The method of claim 1, wherein the access control list further indicates access rights regarding services selected from the group of: a schedule service, an automated assistant liaison service a shopping list service, and a reminder service.

3. The method of claim 1, wherein checking the access control list comprises determining that the first user is a member of a first group and determining that the first group has appropriate access rights.
3. The method of claim 2, wherein selecting the group of the one or more of the second user client devices comprises selecting the one or more of the second user client devices based on at least one of the one or more conditions. 

4. The method of claim 3, wherein the at least one of the one or more conditions comprises a locational condition of the second user. 
1. 
verifying that the current position of the second user satisfies the geographic constraint;
5. The method of claim 4, 
wherein the locational condition specifies a particular environment, or an area within the particular environment, and 

wherein selecting the group of the one or more of the second user client devices comprises selecting the one or more of the second user client devices based on the subset of the plurality of second user client devices each having a non-transient assignment, in a device topology linked to the second user, to the particular environment or the area. 

6. The method of claim 5, wherein the locational condition specifies the area within the particular environment, and further comprising: 
determining the satisfaction of the one or more conditions based on determining that the second user is present near the subset of the plurality of second user client devices. 

7. The method of claim 6, 
wherein determining that the second user is present near the subset of the plurality of second user client devices is based on at least a given second user client device, of the subset of the plurality of second user client devices, 
locally verifying that the second user is present in vision data captured by a vision sensor of the given second user client device and/or locally verifying that a voice signature of the second user is present in audio data captured by one or more microphones of the given second user client device. 

8. The method of claim 4, 
wherein the locational condition is a point of interest that is not defined in a device topology for the second user, and 

wherein selecting the group of the one or more of the second user client devices comprises selecting the one or more of the second user client devices based on the subset of the plurality of second user client devices each having a corresponding current transient location that is within a threshold distance of the point of interest. 

9. The method of claim 1, further comprising: prior to determining satisfaction of the one or more conditions, and in response to determining that the first voice input assigns the task to the second user and in response to determining that the first user has appropriate access rights to assign tasks to the second user: causing at least one of the one or more second user client devices to render a task assignment notification, wherein the task assignment notification differs visually and/or audibly from the corresponding notification, and conveys that the first user has assigned the task to the second user. 

10. The method of claim 1, further comprising, subsequent to causing each of the one or more second user client devices of the group to render the corresponding notification of the task: determining, based on user interface input of the second user that is provided at a given one of the one or more second user client devices of the group, that the second user has completed the task; and rendering, at the first client device and responsive to determining that the second user has completed the task, a completion notification that conveys, to the first user, that the second user has completed the task. 

11. The method of claim 1, wherein the one or more second user client devices, of the group, comprise a subset of the plurality of second user client devices that are each linked with the second user, wherein the at least one of the one or more conditions comprises a temporal condition, and wherein selecting the group of the one or more of the second user client devices comprises: selecting the one or more of the second user client devices based on determining that the second user is present near the subset of the plurality of second user client devices when the temporal condition is satisfied. 

12. The method of claim 11, wherein the temporal condition comprises a range of times, and wherein causing each of the one or more second user client devices of the group to render the corresponding notification of the task is further based on determining that the second user is present near the subset of the plurality of second user client devices. 

13. The method of claim 1, further comprising: determining, based on processing the first voice input, that: the first voice input also assigns the task to a third user, and that the first voice input also specifies the one or more conditions for notifying the third user of the task; determining, based on checking the access control list, that the first user has appropriate access rights to assign tasks to the third user; in response to determining that the first voice input assigns the task to the third user and in response to determining that the first user has appropriate access rights to assign tasks to the third user: selecting, from a plurality of third user client devices that are each linked with the third user and that each have a respective automated assistant interface, an additional group of one or more of the third user client devices via which to notify the third user of the task; and causing, based on determining satisfaction of the one or more conditions, each of the one or more third user client devices of the additional group to render a corresponding notification of the task. 

14. The method of claim 13, wherein the one or more of the third user client devices of the additional group are mutually exclusive from the one or more second user client devices of the group. 

15. The method of claim 13, wherein at least one of the one or more of the third user client devices of the additional group is the same as at least one the one or more second user client devices of the group. 

16. A method implemented by one or more processors, the method comprising: 
Mapping similar to Claim 1.
receiving first voice input, of a first user, that is directed to an automated assistant interface; 

determining, based on processing the first voice input, that: the first voice input comprises a task, and that the first voice input assigns the task to at least a second user and a third user; 

determining, based on checking an access control list, that the first user has appropriate access rights to assign tasks to the second user and has appropriate access rights to assign tasks to the third user; and 

in response to determining that the first voice input assigns the task to the second user and the third user, and in response to determining that the first user has appropriate access rights to assign tasks to the second user and the third user: 

causing a second user notification of the task to be rendered at a second client device based on determining presence of the second user near the second client device; and 

causing a third user notification of the task to be rendered at a third client device based on determining presence of the third user near the third client device. 

17. The method of claim 16, wherein determining that the second user is present near the second client device is based on the second client device locally verifying that the second user is present in vision data captured by a vision sensor of the second client device and/or locally verifying that a voice signature of the second user is present in audio data captured by one or more microphones of the second client device, and wherein determining that the third user is present near the third client device is based on the third client device locally verifying that the third user is present in vision data captured by a vision sensor of the third client device and/or locally verifying that a voice signature of the second user is present in audio data captured by one or more microphones of the third client device. 

18. The method of claim 17, further comprising: determining, based on processing the first voice input, that the first voice input specifies a temporal condition for notifying the second user and the third user of the task, wherein the temporal condition comprises a particular day and/or a time range; wherein causing the second user notification of the task to be rendered at the second client device is based on determining presence of the second user near the second client device on the particular day and/or within the time range; and wherein causing the third user notification of the task to be rendered at the third client device is based on determining presence of the third user near the third client device on the particular day and/or within the time range. 

19. The method of claim 16, wherein the second user notification of the task includes an alias of the second user, and lacks any alias of the third user; and wherein the third user notification of the task includes an alias of the third user, and lacks any alias of the second user.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.    
A. Claim 9 is not clear.  
9. The method of claim 1, further comprising: prior to determining satisfaction of the one or more conditions, and in response to determining that the first voice input assigns the task to the second user and in response to determining that the first user has appropriate access rights to assign tasks to the second user: 
causing at least one of the one or more second user client devices to render a task assignment notification, 
wherein the task assignment notification differs visually and/or audibly from the corresponding notification, and conveys that the first user has assigned the task to the second user. 
Claim 1 ends with:  “causing, based on determining satisfaction of the one or more conditions, each of the one or more second user client devices of the group to render a corresponding notification of the task.” 

What is “the corresponding notification” and how is it different from the “task assignment notification”?

Based on its language, the “notification of the task” first appearing in the ending clause of Claim 1 is interpreted to mean that the task has been assigned to the User.  Thus, it is one and the same as the “task assignment notification” that appears first in Claim 9.  Please clarify the language.

(Note mapping to Jayanthi.  Jayanthi in Figure 3 provides all sorts of information regarding a task and some can be mapped to “task assignment notification” and others to “notification of the task” whatever it may actually intend.)

B. Claim 9 has an impermissible limitation which also makes the intent unclear:
Claim 9 includes the bolded limitation:
9. The method of claim 1, further comprising: prior to determining satisfaction of the one or more conditions, and in response to determining that the first voice input assigns the task to the second user and in response to determining that the first user has appropriate access rights to assign tasks to the second user ….
Claim 1, from which Claim 9 depends, includes:
… causing, based on determining satisfaction of the one or more conditions, each of the one or more second user client devices of the group to render a corresponding notification of the task.
A dependent claim may only further limit its independent.  It cannot take a limitation away and replace with another.  For example, if we have “1. A system comprising: A; B; and C.  You cannot have: “2. The system of claim 1, wherein the system comprises: A; B; and D but not C.  This is what Claim 9 is doing and this makes Claim 9 indefinite (and/or subject to 112(d) rejection in addition to 112(b)).
Once the intent becomes clear, both issues A and B may be resolved together.  Examiner cannot determine the intent based on current language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Blanksteen (U.S. 2014/0172953) in view of Cohen (U.S. 7,945,470).    
Regarding Claim 1, Blanksteen teaches:
1. A method implemented by one or more processors, the method comprising: 
receiving, from a first user and at a first client device, first voice input directed to a first automated assistant interface of the first client device; [Blanksteen, Figure 5, “receive speech input 502.”  Figures 1-2, “Scott 104” speaking 213 to the “local device” or “endpoint device 120(1).”  Figure 2, “microphones 208” as part of the “endpoint device 120(1).”  See also Figure 4 for a complete depiction of the components of the various types of “device 120.”  The “endpoint devices 120” teach the “client device” of the Claim and include “automated assistants” installed on them:  “[0026] FIG. 2 … two endpoint devices are shown, with a first endpoint device in the form of the voice controlled assistant 120(1) residing in the bedroom 110 and the second endpoint device in the form of the voice controlled assistant 120(5) residing in the kitchen 118. …” ]
determining, based on processing the first voice input, that: [Blanksteen, Figure 4, “speech recognition module 140.”] 
the first voice input comprises a task, [Blanksteen, Figures 2 and 3, the user 104 inputting a task such as “Remind me to take out the garbage tomorrow morning 213” into the client endpoint device 102.  “[0012] Described herein are techniques to leverage various computing devices to assist in routine tasks. … a computing system is architected to organize task management across multiple devices with which the user may interact.”]
that the first voice input assigns the task to at least a second user, and [Blanksteen’s task is assigned to a target user/second user.  “[0067] …Further, the target user may be the initial requester or another person.”  “[0072] FIG. 6 shows a more detailed process for determining a location of the person, from act 520 of FIG. 5. At 602, an identity of the target person is received….”  See also:  “[0043] Aspects of the system described herein may be further used to support real time communication between two people. For example, consider a scenario where one user wants to send a message to another user in real time. In this scenario, the first user may provide a message for delivery to the second user. For instance, the first user may speak a message to a first endpoint device, which sends the message to the cloud services for processing. The cloud services may then determine a location of the second user and select a second endpoint device that is available and suitable for delivery of the message to the second user. The message may then be presented to the second user via the second endpoint device.” ]
that the first voice input specifies one or more conditions for notifying the second user of the task; [Blanksteen, Figure 2, in the “Remind me to take out the garbage tomorrow morning 213” task to the user, the condition is “tomorrow morning.”]
determining, based on checking an access control list, that the first user has appropriate access rights to assign tasks to the second user; [Blanksteen does not discuss access rights.]
in response to determining that the first voice input assigns the task to the second user and in response to determining that the first user has appropriate access rights to assign tasks to the second user: 
selecting, from a plurality of second user client devices that are each linked with the second user and that each have a respective automated assistant interface, a group of one or more of the second user client devices via which to notify the second user of the task; and [Blanksteen teaches that the appropriate device is selected from among a number of possible devices.  Figure 5, “determine device to send response 522,” Figure 6, “Locate portable devices associated with target person 604-3” to “choose device and interact with target person to confirm presence 608.”  Figure 7 is entirely about the selection of device to send the response to and expands step 522 of Figure 5.]
causing, based on determining satisfaction of the one or more conditions, each of the one or more second user client devices of the group to render a corresponding notification of the task. [Blanksteen, Figure 1, “Don’t forget to take out the garbage 230.”  This teaches rendering a notification of the task.  See Figure 5, “526: Receive and play response 526” which occurs at a “second device 120(2).”  “[0070] At 526, the response is received and played (or otherwise manifested) for the target user. As shown in FIG. 5, the second device 120(2) receives the response, and plays it for the user who is believed to be in the vicinity. The response may be in any form (e.g., audio, visual, haptic, etc.) and may include essentially any type of message, reminder, etc. The response may be in an audio form, where it is played out through the speaker for the user to hear. With the continuing examples, the response may be "Don't forget to take out the garbage", or "You have your company meeting in 15 minutes".”]

Blanksteen is an Amazon/Rawles reference directed to Alexa like application.  Blanksteen does not discuss authorization required for the first person to access the devices of the target person.
Cohen is another Amazon reference which appears to be direct to delivery of packages by drivers to customer locations among other tasks.  See Figure 2A, column 203.
Regarding Claim 1, Cohen teaches:
1. A method implemented by one or more processors, the method comprising: 
receiving, from a first user and at a first client device, first voice input directed to a first automated assistant interface of the first client device; [Cohen, Figure 1, includes “Task Requesters 105” which teach the “first user” of the Claim.  Figure 3 shows the “Task Requester Computing System 350” which teaches the “first client device.”  Choen does not specify that the device of the task requester includes an “automated assistant interface” but it does provide an expansive definition for the devices used: “…More generally, a "client" or "server" computing system or device may comprise any combination of hardware or software that can interact, including (without limitation) desktop or other computers, network devices, PDAs, cellphones, wireless phones, pagers, electronic organizers, Internet appliances, television-based systems (e.g., using set-top boxes and/or personal/digital video recorders), game consoles, media players and various other consumer products that include appropriate inter-communication capabilities….”  Col. 19, 20-45.  PDA stands for “Personal Digital Assistant.”]
determining, based on processing the first voice input, that: [Cohen does not teach that the “Task Requester 105” / “First User” interacts with the “Task Fulfillment Facilitator System 130” by speech or voice. ] 
the first voice input comprises a task, [Cohen, Figure 2A, “Task ID 201” and “Task Description 203.”  “1…. receiving information from multiple task requesters about multiple tasks that are available to be performed, each of the tasks having criteria for performance of the task that includes a geographic location of a mobile human task performer who performs the task and that includes one or more capabilities of a mobile device of the mobile human task performer who performs the task ….”]
that the first voice input assigns the task to at least a second user, [Cohen, Figure 1, “Mobile Task Performers 115” using “Mobile Devices of Mobile Task Performers 185,” and Figure 3, “Mobile Task Performer Computing System 370.”   “22. The method of claim 14 wherein the one or more mobile devices of each of the mobile task performers include at least one of a portable email device, personal digital assistant, cellphone, smart phone, satellite phone, palmtop computing device, laptop computing device, tablet computer, portable game console, digital camera, and portable media player device.”] and 
that the first voice input specifies one or more conditions for notifying the second user of the task; [Cohen, Figure 2A, shows the Task Description 203 and a number of condition including the “qualifications 205” of the second user and the “geographic location 207” of the mobile device and various capabilities 209 of the device.]
determining, based on checking an access control list, that the first user has appropriate access rights to assign tasks to the second user; [Cohen, Figure 4A, “Determine whether sender is authorized 410.”  The “access control list” identifying “appropriate access rights” is taught by “previously defined access controls for specific users” of Cohen.  “The routine begins in step 405, where an indication is received of information or a request, and in step 410 determines whether the sender of the information or request is authorized to perform requests of that type or provide information of that type, such as based on previously defined access controls for specific users or types of users. For example, if a request is received in step 405 from a user related to performance of a task (e.g., a request for information about tasks available to be performed, or a request to perform a particular task), and the requested information is available to a user in the current embodiment only if the user is a registered task performer user, the routine may in such an embodiment determine in step 410 whether that user is already registered as a task performer user. Similarly, some types of information may be accepted only from registered task performer users, and/or some information and/or requests may only be accepted from registered task requesters….”  Col. 20, lines 15-45.]
in response to determining that the first voice input assigns the task to the second user and in response to determining that the first user has appropriate access rights to assign tasks to the second user: 
selecting, from a plurality of second user client devices that are each linked with the second user and that each have a respective automated assistant interface, a group of one or more of the second user client devices via which to notify the second user of the task; and  [Cohen teaches that several task performers/ second users may be identified as qualified to perform the requested task.  But does not teach that each task performer has several devices and the appropriate one will be used to notify the user.  See Col. 4, lines 11-29.]
causing, based on determining satisfaction of the one or more conditions, each of the one or more second user client devices of the group to render a corresponding notification of the task. [Cohen, Figure 4A, “Notify matched task performers of the task 440.”  See also Figure 5 about using the preferences of the task performers/second user as to whether and how they would like to receive the task notification.  515, 520.]

Blanksteen and Cohen pertain to assignment of tasks with conditions and it would have been obvious to add the authorization feature of Cohen, which requires a task assignor to be authorized to assign a task to a performer, with the system of Blanksteen that does not discuss this feature.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 2, Blanksteen teaches:
2. The method of claim 1, wherein the one or more second user client devices, of the group, comprise a subset of the plurality of second user client devices that are each linked with the second user. [Blanksteen, Figure 1 shows some of the user client devices are personal mobile devices on the user, 120(6), and some are devices, 120(1), that can be accessed by any one in the house.  Figure 6, 604-3, a user is located based on his device:  “[0074] Another technique is to locate portable devices that may be associated with the target person, at 604-3.…”]

Regarding Claim 3, Blanksteen teaches:
3. The method of claim 2, wherein selecting the group of the one or more of the second user client devices comprises selecting the one or more of the second user client devices based on at least one of the one or more conditions. [Blanksteen, Figures 5, 6 and 7, the device used for delivery of the notice/task is selected according to the “condition” / “tomorrow morning” and thus it is selected to be where the target user is located at the conditioned time.  Figure 2 shows that the device in the kitchen is selected because the target user is expected to be there in the morning/condition.]

Regarding Claim 4, Blanksteen includes an example where the stated condition is “tomorrow morning.”  However, the teachings of Blanksteen including the use of the “location module 222,” indicate that “location” could very well be an expressly stated condition of the first user.  As is, in Figure 3, the system considers the “location” of the user and the other people to make a decision about delivery of the reminder task about the anniversary.
Cohen expressly teaches:
4. The method of claim 3, wherein the at least one of the one or more conditions comprises a locational condition of the second user. [Cohen, Figure 2A, all of the tasks other than task ID 341 have a location condition under 207.]
Blanksteen and Cohen pertain to assignment of tasks with conditions and it would have been obvious to add the condition of location that is used in Cohen to the system of Blanksteen which includes an example where the location is impliedly considered by the system without having been asked.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 5, Blanksteen teaches:
5. The method of claim 4, 
wherein the locational condition specifies a particular environment, or an area within the particular environment, and  [Blanksteen does not specify a location to be searched for the target user/second user of the Claim.  It does teach, however, that areas within an environment are separately scrutinized:  Figure 1 includes a house divided into rooms and Figure 3, one room divided into 4 Zones A, B, C, and D.  “[0036] FIG. 3 shows how local endpoint devices are selected to engage the target person during performance of the task. In this illustration, four local endpoint devices 302, 304, 306, and 308 are shown in four areas or zones A-D, respectively. The zones A-D may represent different rooms, physical areas of a larger room, and so forth. In this example, the target user 104 is in Zone D. But, he is not alone. In addition, four other people are shown in the same zone D.”  (Note the Definition of Environment and Area from the instant Application:  “[0097] A locational condition can optionally include an environment, or an area within the environment, that is resolvable with reference to a device topology or other data structure linked to an additional user to whom the task is assigned. For example, a device topology of a user can define a "home" environment that includes defined areas such as "living room", "kitchen", "office", "basement", "upstairs", "master bedroom", and/or other area(s). The device topology of the user (or a separate device topology of the user) can optionally define an additional environment, such as "work" or "vacation home", and that environment can optionally have their own defined areas.”)]
wherein selecting the group of the one or more of the second user client devices comprises selecting the one or more of the second user client devices based on the subset of the plurality of second user client devices each having a non-transient assignment, in a device topology linked to the second user, to the particular environment or the area. [Blanksteen teaches that its devices are placed in a room and thus teaches “each having a non-transient assignment … to the particular environment or area.”  See Figure 5, Devices 120(1)-(N).  See Figures 5, 6, and 7 and step 520 of Figure 5 which “Determines the Location of Target to Which to Response 520” and “Determine Device to Send the Response 522.”]
Blanksteen does not expressly teach while strongly suggesting “location” as a condition of an assigned task and also divides its environment/area the same way as the Specification of the instant Application.
Cohen teaches:
wherein the locational condition specifies a particular environment, or an area within the particular environment, and  [Cohen, Figure 2A, 207, Location as a condition of a task.  The description of Location in Cohen shows that it could be a state or a city which teaches “particular environment, or an area within the particular environment” of the Claim:  “With respect to FIG. 2A, a series of six example tasks 211a-211f are shown in a table. The table containing the tasks may, for example, be part of the Available Tasks database 145 of FIGS. 1A and 1B. In this example, the table has various columns including a task identifier 201, a description of the task 203, associated qualifications 205, an associated geographical location 207 (in this example represented as a zip code), and various capabilities 209 of one or more mobile or other devices for use in performing the task. In some embodiments, locations may be specified in other manners (e.g., GPS coordinates; street addresses; governmental boundaries, such as for cities, counties, regions and states; telephone area codes; etc.), some tasks may have multiple associated geographic locations, and tasks other task 211f may not have any associated geographic location….” Col. 10, line 63 to Col. 11, line 35.]
Rationale as provided for Claim 4.  Blanksteen’s system could easily use Location as a stated and express condition of the task (considering that one example is taking the location into consideration impliedly and looks for a user at a particular location where the user is expected to be) and Cohen expressly includes Location as a condition of a task.  

Regarding Claim 6, Blanksteen teaches:
6. The method of claim 5, 
wherein the locational condition specifies the area within the particular environment, and [Blanksteen does not specify a location to be searched for the target user/second user of the Claim.  However, in Figure 3, the system selects the “Area” / “Zone” D within the “particular environment” / big room to deliver the task/reminder 314 to the target user.  This is not specified by the user but selected by the system based on its understanding of the initial command.]
further comprising: 
determining the satisfaction of the one or more conditions based on determining that the second user is present near the subset of the plurality of second user client devices. [Blanksteen finds the user near the subset of devices based on visual or audio.  See Figure 6, “poll optical devices for visual confirmation 604-1,” and “poll audio devices for voice information 604-2.”]
Blanksteen does not expressly teach while strongly suggesting “location” as a condition of an assigned task and also divides its environment/area the same way as the Specification of the instant Application.
Cohen teaches:
wherein the locational condition specifies the area within the particular environment, and [Cohen, Figure 2A, 207, Location as a condition of a task.  The description of Location in Cohen shows that it could be a state or a city which teaches “the area within the particular environment” of the Claim.  See Col. 10, line 63 to Col. 11, line 35.]
Rationale as provided for Claim 4.  Blanksteen’s system could easily use Location as a stated and express condition of the task (considering that one example is taking the location into consideration impliedly and looks for a user at a particular location where the user is expected to be) and Cohen expressly includes Location as a condition of a task.  

Regarding Claim 7, Blanksteen teaches:
7. The method of claim 6, 
wherein determining that the second user is present near the subset of the plurality of second user client devices is based on at least a given second user client device, of the subset of the plurality of second user client devices, locally verifying that the second user is present in vision data captured by a vision sensor of the given second user client device and/or locally verifying that a voice signature of the second user is present in audio data captured by one or more microphones of the given second user client device. [Blanksteen, Figure 6, “Poll Optical Devices for Visual Confirmation 604-2.”  “29. The computer-implemented method as recited in claim 28, wherein ascertaining a location of a user comprises at least one of: polling one or more optical devices for visual confirmation of the user; polling one or more audio devices for voice confirmation of the user; locating an electronic device associated with the user; or reviewing a calendar associated with the user.”  “[0073] At 604, possible locations of the target person are determined. There are many ways to make this determination, several of which are presented as representative examples. For instance, at 604-1, the person location module 222 might poll optical devices throughout an environment to attempt to visually locate the target person. The optical devices, such as cameras, may employ recognition software (e.g., facial recognition, feature recognition, etc.) to identify users. As used herein, "polling" refers to obtaining the optical information from the optical devices ….”]

Regarding Claim 8, Blanksteen teaches:
8. The method of claim 4, 
wherein the locational condition is a point of interest that is not defined in a device topology for the second user, and [Blanksteen does not have an express teaching where the user specifies the location of the target as a condition of the task.  However, in Figure 3, the system evaluates the location of the target as an implied condition for delivery of the task (anniversary gift).  Here the implied “locational condition” is not defined for the target user and rather is determined dynamically depending on the location of the wife.]
wherein selecting the group of the one or more of the second user client devices comprises selecting the one or more of the second user client devices based on the subset of the plurality of second user client devices each having a corresponding current transient location that is within a threshold distance of the point of interest. [ Blanksteen selects the devices used for delivery of the task based on distance from the recipient/target user.  See Figure 7.  Some are mobile devices that have a “transient location.”]
Blanksteen does not teach a “point of interest” being a condition of the delivery of the task to a target user.
(Note the definition of “device topology” in the Specification and please note that, normally, the Claim must include the definition for it to be given effect:  “[0097] A locational condition can optionally include an environment, or an area within the environment, that is resolvable with reference to a device topology or other data structure linked to an additional user to whom the task is assigned. For example, a device topology of a user can define a "home" environment that includes defined areas such as "living room", "kitchen", "office", "basement", "upstairs", "master bedroom", and/or other area(s). The device topology of the user (or a separate device topology of the user) can optionally define an additional environment, such as "work" or "vacation home", and that environment can optionally have their own defined areas.”)

Cohen teaches:
wherein the locational condition is a point of interest that is not defined in a device topology for the second user, and [Cohen teaches that the task requesters/ first user specify the task criteria which include a determination of whether a task performer/second user is “sufficiently close” to be available for a task.  The criteria can be expressed either by exact match or by threshold.  See Col. 27, 5-34 below.  The “points of interest” / “locations” are not defined in the device of the task performers and rather provided to them.  Additionally, the locations are provided, for example, as zip code in Figure 2A which is independent of devices of the first or second users.]
wherein selecting the group of the one or more of the second user client devices comprises selecting the one or more of the second user client devices based on the subset of the plurality of second user client devices each having a corresponding current transient location that is within a threshold distance of the point of interest. [Cohen:  “Task requesters can also specify a variety of other types of criteria for tasks. For example, in some embodiments task requesters may specify criteria related to when a task is to be performed, such as an expiration time period for initial assignment to a mobile task performer and/or an expiration time limit for a mobile task performer to provide results of task performance or perform the task after a task has been assigned to them. …. The various types of criteria can also be specified in various forms, including as an exact match and as a minimum or maximum threshold, and for various activities related to a task (e.g., to allow task assignment; to verify performance results as being satisfactory; to determine whether a value of a task performer's qualification is sufficient, such as based on a generated confidence level or value for appropriateness of the qualification value; to determine if a mobile task performer's location is sufficiently close to be available to the mobile task performer). Some thresholds may also be specified by other users (e.g., mobile task performers) and/or automatically by the task exchange server system in other situations and embodiments.”  Col. 27, lines 5-34.]
Rationale for combination as provided for Claim 1.  Blanksteen does not expressly teach using location as a condition of the task and Cohen was added for this feature.  (See application of Jayanthi to the Claim in the Conclusion.)

Regarding Claim 11, Blanksteen teaches:
11. The method of claim 1, 
wherein the one or more second user client devices, of the group, comprise a subset of the plurality of second user client devices that are each linked with the second user, [Blanksteen Figures 1 and 2 show the devices 120(1), (2), (3), (4), (5), (6),(7), (8) and (9) all in different rooms of the house of the same users.  The “Living room 116” has 3 different types of “user client devices” including a laptop and a smart tv.  Most of the devices interact with both the first user who assigns the task and the second/target user who is the “second user” of the Claim.  Some like smartphone 120(6) of the first user 104 belong to just one of the task issuing user or the target user.  “[0018] … The users 104-108 are located in different rooms in the house 102, with the first user 104 in the master bedroom 110, the second user 106 in the living room 116, and the third user 108 in the child's bedroom 114.”]
wherein the at least one of the one or more conditions comprises a temporal condition, and [Blanksteen, Figure 2, “Remind me to take the garbage out tomorrow morning 213” includes a “temporal condition” of “tomorrow morning” for the task to be delivered to the target user/second user.]
wherein selecting the group of the one or more of the second user client devices comprises: 
selecting the one or more of the second user client devices based on determining that the second user is present near the subset of the plurality of second user client devices when the temporal condition is satisfied. [Blanksteen, Figure 2, when the “temporal condition” / “tomorrow morning” arrives the system finds the target user/Scot 104 according to the flowchart of Figure 6 which is an expansion of “determine location of target person to which to response 520” of Figure 5.  Figure 7 shows the selection of one of the “client devices” that is most suitable for delivery of the task/message to the target/second user.]

Regarding Claim 12, Blanksteen teaches:
12. The method of claim 11, 
wherein the temporal condition comprises a range of times, and [Blanksteen, Figure 2, assigning a task for “tomorrow morning” indicates a “range of times”:  “[0031] …  The task handler 220 defines a task to set a reminder to be delivered at a time period associated with "tomorrow morning". … For instance, the task handler 220 may consult other indicia to better understand what "tomorrow morning" might mean for this particular user 104. One of the applications 224 may be a calendar that shows the user has a meeting at the office at 7:30 AM, and hence is expected to leave the house 102 by 7:00 AM. Accordingly, the task handler 220 may narrow the range of possible times to before 7:00 AM….”]
wherein causing each of the one or more second user client devices of the group to render the corresponding notification of the task is further based on determining that the second user is present near the subset of the plurality of second user client devices. [Blanksteen, Figure 2, client device 120(5) renders the task reminder “don’t forget to take out the garbage 230” after determining that the target user 104 (in this case the same as the task issuing user, but not always) is in the kitchen and near the device 120(5) according to the methods of Figures 5, 6, and 7.  Figure 7, “Discover Possible Devices Proximal to the Target Person 704.”  Figure 5, “determine location of target person to which to response 520” and “determine device to send response 522.”  Figure 6 shows the steps of identifying the target person and locating him somewhere in the “possible locations.”  Figure 7 shows the steps of identifying the most suitable client device for the delivery of the task/message.]

Regarding Claim 13, Blanksteen teaches:
13. The method of claim 1, further comprising: 
determining, based on processing the first voice input, that: [Blanksteen, Figure 2, the input of the task (213” is by “first voice input.”]
the first voice input also assigns the task to a third user, and that the first voice input also specifies the one or more conditions for notifying the third user of the task; [Blanksteen, the “target user” can be first, second, third, etc. user.  The condition shown in Figure 2 is a temporal condition of “tomorrow morning.”]
determining, based on checking the access control list, that the first user has appropriate access rights to assign tasks to the third user; [Blanksteen does not teach access control.]
in response to determining that the first voice input assigns the task to the third user and in response to determining that the first user has appropriate access rights to assign tasks to the third user: 
selecting, from a plurality of third user client devices that are each linked with the third user and that each have a respective automated assistant interface, an additional group of one or more of the third user client devices via which to notify the third user of the task; and [Blanksteen, Figure 7 is the process flowchart of selecting the devices with the best fit from among a set of devices that are “proximal to the target person 704.”  This is done for any target user: first, second, third user, etc.]
causing, based on determining satisfaction of the one or more conditions, each of the one or more third user client devices of the additional group to render a corresponding notification of the task. [Blanksteen, the condition shown in Figures 2 and 3 is a Time/Temporal condition of “tomorrow morning.”  Figure 5, which incorporates the processes of Figures 6 and 7, at “receive an play response 526” at the “second device 120(2)” which could be third/fourth/etc.]
	
	Blanksteen does not teach access rights.
	Cohen teaches:
	determining, based on checking the access control list, that the first user has appropriate access rights to assign tasks to the third user; [Cohen, Figure 4A, “determine whether the sender is authorized.  410.”  “Authorized? 415” to YES.  The “third user” of the Claim is taught by the many “task performs” of Cohen which include 2nd, 3rd, 4th, etc. users.  “The routine begins in step 405, where an indication is received of information or a request, and in step 410 determines whether the sender of the information or request is authorized to perform requests of that type or provide information of that type, such as based on previously defined access controls for specific users or types of users. For example, if a request is received in step 405 from a user related to performance of a task (e.g., a request for information about tasks available to be performed, or a request to perform a particular task), and the requested information is available to a user in the current embodiment only if the user is a registered task performer user, the routine may in such an embodiment determine in step 410 whether that user is already registered as a task performer user. Similarly, some types of information may be accepted only from registered task performer users, and/or some information and/or requests may only be accepted from registered task requesters. Furthermore, in some embodiments the determination of whether a sender is authorized may further be performed in a manner specific to the sender and the particular request or information received in step 405, such as to limit access to information about a particular task to only task performer users who have one or more qualifications that are required for the task. If the routine identifies the sender as authorized in step 415, the routine continues to step 420 to determine whether the received indication was a request to submit a task. If so, the routine continues to step 425 to store task information received in step 405, including any task criteria related to task performance (e.g., geographical location and/or device characteristics), information about any associated rewards for performance of the task, and any associated information to be analyzed, manipulated, or useful as part of performing the task (e.g., name or order number and location of pick-up for order being picked up for last mile delivery tasks).”  Col. 20, 15-50.]
	Rationale for combination as provided for Claim 1.  Cohen adds to Blanksteen an extra check of determining whether a first user has authorization to send a request to the target user or not.

Regarding Claim 14, Blanksteen teaches:
14. The method of claim 13, wherein the one or more of the third user client devices of the additional group are mutually exclusive from the one or more second user client devices of the group. [In Blanksteen, some devices are common such as the Alexa devices shown in the drawings in the various rooms of the house (Figures 1 and 2 and 3) and some are exclusively associated with the user who owns and carries the device such as 120(6) in Figure 1 and such devices are used as one of the methods of identifying and locating a target/second/third user.  See Figure 6, “Locate Portable Devices Associated with Target Person 604-3.”]

Regarding Claim 15, Blanksteen teaches:
15. The method of claim 13, wherein at least one of the one or more of the third user client devices of the additional group is the same as at least one the one or more second user client devices of the group. [In Blanksteen, some devices are common such as the Alexa devices shown in the drawings in the various rooms of the house (Figures 1 and 2 and 3) and some are exclusively associated with the user who owns and carries the device such as 120(6) in Figure 1.  The common devices 120(1), (2), (3) can communicate with first, second, third and any other groups of users that are close to the device and are thus “the same as … second user client devices.”]

Regarding Claim 16, Blanksteen teaches:
16. A method implemented by one or more processors, the method comprising: 
receiving first voice input, of a first user, that is directed to an automated assistant interface; [Blanksteen, Figure 5, “receive speech input 502.”  Figures 1-2, “Scott 104” speaking 213 to the “local device” or “endpoint device 120(1).”  Figure 2, “microphones 208” as part of the “endpoint device 120(1).”  See also Figure 4 for a complete depiction of the components of the various types of “device 120.”  The “endpoint devices 120” teach the “client device” of the Claim and include “automated assistants” installed on them:  “[0026] FIG. 2 … two endpoint devices are shown, with a first endpoint device in the form of the voice controlled assistant 120(1) residing in the bedroom 110 and the second endpoint device in the form of the voice controlled assistant 120(5) residing in the kitchen 118. …” ]
determining, based on processing the first voice input, that: [Blanksteen, Figure 4, “speech recognition module 140.”  Figure 2, “microphones 208” on the user device 120(1) and “NLP modules 218” on the “cloud servers 130.”] 
the first voice input comprises a task, and [Blanksteen, Figures 2 and 3, the user 104 inputting a task such as “Remind me to take out the garbage tomorrow morning 213” into the client endpoint device 102.  “[0012] Described herein are techniques to leverage various computing devices to assist in routine tasks. … a computing system is architected to organize task management across multiple devices with which the user may interact.”  Figure 5, “process speech input to determine response 512.”  The “response” as shown in Figure 2 may delivery of an assigned task to a target user.]
that the first voice input assigns the task to at least a second user and a third user; [Blanksteen suggests this limitation but does not teach it outright.  Blanksteen teaches the presence of first, second, third users.  Blanksteen teaches sending a message to another user.  Blanksteen teaches task assignments by one user to a target user.  The collection of these teachings suggest the scenario of sending a task to several users.  See Figures 1 and 3.  “[0018] In this illustration, a house 102 is a primary residence for a family of three users, including a first user 104 (e.g., adult male, dad, husband, etc.), a second user 106 (e.g., adult female, mom, wife, etc.), and a third user 108 (e.g., daughter, child, girl, etc.)….”   “[0043] … For example, consider a scenario where one user wants to send a message to another user in real time. ...”   “[0067] At 520, a location of the target person is determined in order to identify the place to which the response is to be timely sent. … Further, the target user may be the initial requester or another person.”]
determining, based on checking an access control list, that the first user has appropriate access rights to assign tasks to the second user and has appropriate access rights to assign tasks to the third user; and [Blanksteen does not discuss access rights.]
in response to determining that the first voice input assigns the task to the second user and the third user, and in response to determining that the first user has appropriate access rights to assign tasks to the second user and the third user: 
causing a second user notification of the task to be rendered at a second client device based on determining presence of the second user near the second client device; and [Blanksteen, Figures 2 and 3 teach the “rendering” of the “notification of the task” as “Don’t forget to take out the garbage 230” and “Don’t forget to pick up your wife’s anniversary present 314.”]
causing a third user notification of the task to be rendered at a third client device based on determining presence of the third user near the third client device. [Blanksteen, this limitation is just the repeat of the above for a third user indicating that the message/task is capable of being sent to multiple users simultaneously.  This is not directly taught by Blanksteen nor is prohibited by its teachings and is certainly strongly suggested.]

Two aspect not taught by Blanksteen:
1-Checking authorization to assign a task.
2-Assigning the task to multiple users.
Cohen as applied to Claim 1 teaches checking whether a task sender is authorized to send a particular task to a particular group of performers.  Figure 4A, 410, 415.
Cohen also teaches that multiple task performers may satisfy the conditions of the task.  Figure 4A, “notify matched task performers of the task.  440.”  “The routine then continues to step 430 to determine whether to perform automated matching to identify mobile task performers who are appropriate to perform the task, such as based on the type of task submitted (e.g., a task that is associated with one or more particular geographic locations and/or with one or more particular current characteristics of a mobile device to be used as part of performing the task) and/or an explicit request by the submitter of the task, although in other embodiments such automated matching functionality may not be provided or may be automatically performed for all tasks. In the illustrated embodiment, if automated matching is to be performed, the routine continues to step 435 to execute an Automated Matcher routine, and then receives identifications from the Automated Matcher routine of any identified mobile task performers. The routine then notifies those identified mobile task performers of the task in an appropriate manner (e.g., based on previously specified user preferences for those mobile task performers) in step 440. After step 440, or if it was instead determined in step 430 that automated matching was not to be performed, the routine continues to step 490.”  Col. 20, line 50 to Col. 21, line 2.
Rationale for combination as provided for Claim 1.  Multiple target users may be identified when the condition is satisfied by several people.

Regarding Claim 17, Blanksteen teaches:
17. The method of claim 16, 
wherein determining that the second user is present near the second client device is based on the second client device locally verifying that the second user is present in vision data captured by a vision sensor of the second client device and/or locally verifying that a voice signature of the second user is present in audio data captured by one or more microphones of the second client device, and [Blanksteen, Figure 5, “determine location of target person to which to respond 520” expanded in Figure 6 and “poll optical devices for visual confirmation 604-1” and “poll audio devices for voice confirmation 604-2.”  Blanksteen can use the personal device of the user to narrow the search to a location near the user device/second device and then use camera and microphone of the nearby devices including the user device to verify that the target user is there.  “[0073] At 604, possible locations of the target person are determined. There are many ways to make this determination, several of which are presented as representative examples. For instance, at 604-1, the person location module 222 might poll optical devices throughout an environment to attempt to visually locate the target person. The optical devices, such as cameras, may employ recognition software (e.g., facial recognition, feature recognition, etc.) to identify users. As used herein, "polling" refers to obtaining the optical information from the optical devices, which may involve actively requesting the information (e.g., a "pull" model) or receiving the information without request (e.g., a "push" model). In another approach, at 604-2, the person location module 222 may poll audio devices throughout the environment to gain voice confirmation that the target person is present. Audio tools may be used to evaluate audio input against pre-recorded vocal profiles to uniquely identify different people.”  “[0074] Another technique is to locate portable devices that may be associated with the target person, at 604-3. For instance, the person location module 222 may interact with location software modules that locate devices such as smartphones, tablets, or personal digital assistants via GPS data and/or cell tower trilateration data. In some implementations, this technique may be used in cooperation with other approaches. For instance, this physical location data may help narrow a search for a person to a particular residence or office, and then polling audio or optical devices may be used to place the user in particular rooms or areas of the residence or office.”]
wherein determining that the third user is present near the third client device is based on the third client device locally verifying that the third user is present in vision data captured by a vision sensor of the third client device and/or locally verifying that a voice signature of the second user is present in audio data captured by one or more microphones of the third client device. [Note the Objection above.  This limitation is TAUGHT by Blanksteen.  While Blanksteen does not teach locating and contacting a Third User simultaneously with a Second, the method of determining whether a user is present near a client device is the same for all target users and TAUGHT by Blanksteen.]

Regarding Claim 18, Blanksteen teaches:
18. The method of claim 17, further comprising: 
determining, based on processing the first voice input, that the first voice input specifies a temporal condition for notifying the second user and the third user of the task, wherein the temporal condition comprises a particular day and/or a time range; [Blanksteen, Figure 2, the Temporal Condition is “Tomorrow Moring.” This is both a “particular day,” i.e. tomorrow, and a “time range” corresponding to “morning.”  “[0031] …The task handler 220 defines a task to set a reminder to be delivered at a time period associated with "tomorrow morning". The task might include the contents (e.g., a reminder to "Don't forget to take out the garbage"), a time for delivery, and an expected location of delivery. …  Accordingly, the task handler 220 may narrow the range of possible times to before 7:00 AM. … From these additional indicia, the task handler 220 may decide an appropriate time to deliver the reminder to be around 6:30 AM on the next day. … In this example, a task is defined to deliver a reminder message at 6:30 AM on the next day to a target user 104 via an endpoint device proximal to the kitchen 118….”]
wherein causing the second user notification of the task to be rendered at the second client device is based on determining presence of the second user near the second client device on the particular day and/or within the time range; and [Blanksteen, Figure 5, “Timely send response to device at determined location 524.”  “[0069] At 524, an appropriate response is timely sent to the best-fit device at the location of the target user….”  “[0066] … For instance, the user may ask for a reminder "before my company meeting" or "tomorrow morning" or at 5:00 PM on a date certain….”]
wherein causing the third user notification of the task to be rendered at the third client device is based on determining presence of the third user near the third client device on the particular day and/or within the time range. [Blanksteen, Figure 5, 524, and [0066]-[0069].  The process is the same irrespective of whether the target is the first, second, third, etc. user.]

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Blanksteen and Cohen in view of Jayanthi (U.S. 2015/0179000).    
Regarding Claim 9, Blanksteen teaches:
9. The method of claim 1, further comprising: 
prior to determining satisfaction of the one or more conditions, and in response to determining that the first voice input assigns the task to the second user and in response to determining that the first user has appropriate access rights to assign tasks to the second user: [Blanksteen does not teach access rights and those were brought in from Cohen.  Blanksteen teaches that the second user is located.  See Figure 6.]
causing at least one of the one or more second user client devices to render a task assignment notification, [Blanksteen teaches confirming presence of the user.  See Figure 3.]
wherein the task assignment notification differs visually and/or audibly from the corresponding notification, and conveys that the first user has assigned the task to the second user.  [Blanksteen asks a question like “Good Morning Scott” prior to providing the task notification in order to confirm the presence of Scott.]
The meaning of this Claim is not clear as per the 112(b) rejection above.
Cohen does not discuss types of notifications.
Jayanthi teaches:
9. The method of claim 1, further comprising: 
prior to determining satisfaction of the one or more conditions, and in response to determining that the first voice input assigns the task to the second user and in response to determining that the first user has appropriate access rights to assign tasks to the second user: [Jayanthi, the task is presented/rendered to the drivers/ “second users” either on the screen of their mobile devices, Figure 3, or by voice and before the driver gets to a place:  “[0069] For a selected task in the task list 315, details of the task are displayed in a task details 391 pane/section. In addition, any recorded message can be played using the Play button 335….”  “[0035] …Such detailed instructions comprise textual directions, audio directions, maps, places to see and things to do at those locations, or a combination of these.”]
causing at least one of the one or more second user client devices to render a task assignment notification, [Jayanthi, Figure 3, “Task Screen 303” including “Task Details 391” renders the “task assignment notification” of the Claim.  See [0016] and [0066]-[0071].]
wherein the task assignment notification differs visually and/or audibly from the corresponding notification, and conveys that the first user has assigned the task to the second user.  [Jayanthi, Figure 3, “Task Screen 303.”  Note the 112(b) rejection.  The “Task List 315” and “Task Details 391” can be mapped to “task assignment notification” and “corresponding notification” or vice versa considering that the meaning of these phrases is not clear.  The two are “visually” different.]
Blanksteen, Cohen, and Jayanthi pertain to assignment of tasks by some users to some other users and it would have been obvious to combine the features of rendering a task description from Jayanthi with the combination to provide more information regarding the task to the recipient of the task.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 10, Blanksteen generally speaks the task to the second user.  Cohen (Figure 4A) teaches that the matched task performers are notified (440) and also (Figure 4B) teaches that once task results or assertion of completion is obtained (473) the task requester receives the results (475).  
Cohen also teaches:  “While the illustrated embodiment indicates a synchronous flow in which the routine waits for and obtains task results in step 473 after sending the task information in step 471, in other embodiments the routine could be structured in other manners, such as to continue with other processing while waiting for task results (if any) to be sent. In addition, in some situations mobile task performers may not provide task results for a task before they accept an assignment to perform the task. In addition, while not illustrated here, in other embodiments various types of notifications may be sent to task requesters related to their submitted tasks, such as when a task is assigned to a mobile task performer for performance and/or when an assigned task is withdrawn from a mobile task performer who has not completed the performance.”  Col. 22, lines 30-44.
Thus, Cohen teaches the aspects of Claim 10 but does not have figures to show it.  Jayanthi includes figures that show the user interface.
Jayanthi teaches:
10. The method of claim 1, further comprising, 
subsequent to causing each of the one or more second user client devices of the group to render the corresponding notification of the task: [Jayanthi, Figure 3, rendering the task on the screen (and audibly).  [0046].]
determining, based on user interface input of the second user that is provided at a given one of the one or more second user client devices of the group, that the second user has completed the task; and [Jayanthi, The “Done 353” button under the “Task Actions 381” in Figure 3.  “[0046] … The client software 123 in the first mobile device 121 displays the list of tasks, and collects confirmation from the user that they were completed (or not)….  In a related embodiment, the tasks are described in audio form that a user of the first mobile device 121 can listen to, and provide feedback to (such as after successful or unsuccessful completion of the task), the feedback being provided in an audio form (voice inputs for example) or in textual form (or as part of a response screen presented to use wherein user checks radio buttons, etc.), etc….”]
rendering, at the first client device and responsive to determining that the second user has completed the task, a completion notification that conveys, to the first user, that the second user has completed the task. [Jayanthi, the information collected at the driver/ second user device is sent back to the “coordination server 141” which is under the control of the manager / first user:  “[0046] … The client software 123 in the first mobile device 121 displays the list of tasks, and collects confirmation from the user that they were completed (or not). In addition, user inputs for those tasks, in the form of a from data entry, audio inputs, textual data entry, etc. are collected, and stored, and eventually communicated (and sometimes immediately communicated, based on configuration or needs, for example) to the coordination server 141….”]
Rationale as provided for Claim 9.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Blanksteen and Cohen in view of Lubash (U.S. 20210209700).    
Regarding Claim 19, Blanksteen suggests:
19. The method of claim 16, 
wherein the second user notification of the task includes an alias of the second user, and lacks any alias of the third user; and [Blanksteen teaches the use of the word “wife” in Figure 3, “Don’t forget to pick up your wife’s anniversary present 314.”  Figure 3 teaches that the system identifies the “wife” and delivers the “task” to the target user at a location where the “wife” cannot hear the reminder task.  Thus, Blanksteen teaches that the system can resolve the aliases used in speech.  Blanksteen teaches that the system can be used by a first user to assign a task to a Target User.  This limitation is a special case where the first user, Scott, may say “Tell my wife to accompany Jane to the game,” where wife/second user and Jane/third user.  Such a task assignment is one of possible permutations of the teachings of Blanksteen and is suggested by Blanksteen.]
wherein the third user notification of the task includes an alias of the third user, and lacks any alias of the second user. [Blanksteen suggests.  This limitation is a special case where the first user, Scott, may say “Tell my sister to accompany Anne to the game,” where wife/second user and Jane/third user.  The wife’s name is Anne and the sister’s name is Jane.]

Lubash teaches:
wherein the second user notification of the task includes an alias of the second user, and lacks any alias of the third user; and [Lubash “[0045] … Screen #16 may allow the mother to browse, view and/or select one or more of such profiles, and to mark or bookmark or tag them as “interesting” or as “potential match” for her own child; and to send a copy of the other child's profile (or at least a portion thereof) to her own child for his (or her) consideration, together with an accompanying message (e.g., “Hi my son, please see the profile or photo of this cute girl Melanie, who is the daughter of my best friend Linda; would you like the contact details of Melanie?”)….” Lubash assigns a second user (by alias) a task (looking at picture) of a third user (Melanie).]
wherein the third user notification of the task includes an alias of the third user, and lacks any alias of the second user. [Lubash teaches or suggest this limitation based on [0045].]
Blanksteen. Cohen, and Lubash pertain to assignment of tasks and Lubash has an example of assigning a task using an alias and name (son and Melanie) and it would have been obvious to use the example of Lubash with the system of combination which includes other examples to teach or suggest the particular scenario of the Claim.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

For Claim 19 see also with priority dates of before Feb 2020:

Vinnakota U.S. 20170344649
[0022] With reference now to FIG. 2, a simplified block diagram including various components of the ICSR system 106 is illustrated. As should be appreciated, all or combinations of the various components may be implemented across a plurality of server computers 108. According to an aspect, when a user utilizes the intelligent digital personal assistant 112 or an application 104 to explicitly request to capture information (e.g., “remember my sister's birthday is June 24.sup.th”) or explicitly request to retrieve captured information, for example, in the form of a question, command, or a request to perform a function related to captured information (e.g., “when is my sister's birthday?” or “text Joe my sister's birthday”), the intelligent digital personal assistant 112 or application 104 is operative to utilize a reactive endpoint 202 to send the request to the ICSR system 106. In one example, the reactive endpoint 202 is manifested on the user's computing device 102. In another example, the reactive endpoint 202 is manifested in a service connected to the user (e.g., an application service, a service with which the user has an account).

Chen (U.S. 20130080177)
[0066] (1) "Snap-to-grid" voice dialing. The speech assistant application allows a user to call contacts in the address book database using speech. The user has a contact named "Marc Dickinson" in the address book, and has no contact named "Mark" or "Dick". When the user says "Call Marc Dickinson", the speech recognition incorrectly transcribes the input as "Call Mark Dick son". Instead of telling the user that the assistant cannot complete the operation because it cannot find "Mark Dick son" in the database, speech repair can exploit contact name spelling and use a fuzzy-matching algorithm to generate a more plausible alternative transcription: "Call Marc Dickinson". (2) Disambiguate user intent. The assistant speech application allows a user to send SMS messages and make voice-dialing requests. When the user says, "Tell my wife to pick up milk and fruits if she goes to Safeway after work," the assistant automatically composes a text message to the user's wife. …

Kajarekar 20190272831
[0270] At block 910, a user utterance representing a request to perform one or more tasks is received at a second time. The user utterance is received, for example at an I/O processing module (e.g., I/O processing module 728) or audio circuitry (e.g., audio circuitry 210 via microphone 213) of the electronic device. In some examples, the second time is after the first time. In some examples, the second time is before the first time. By way of example, the user utterance is “Hey Sift, tell my wife that I'll be late.” In this example, the user utterance represents a request to perform the task of generating a text message addressed to the user's wife stating “I'll be late.” In another example, the user utterance is “How's the weather in Cupertino.” In this example, the user utterance represents a request to perform the tasks of searching for and retrieving weather information for Cupertino, Calif., and displaying the weather information on the device.

Carlson US 10235129
(16) In some instances, upon recognizing the information identifying the third user, the remote service may attempt to identify the user within a contacts list. For instance, the remote service may recognize a name of the user (e.g., Mike Davis) or a relationship of the user to the first user that issued the voice command or to another user. For instance, if the first user requests to “join my wife to the call”, the remote service may identify the first user as well as the wife of the first user in order to comply with the user's request. In some instances, the remote service may identify the first user based on receiving an identifier of a computing device (e.g., a mobile phone) that the first user is utilizing in the communication. In other instances, meanwhile, the remote service may identify the first user via voice recognition or in any other suitable manner. After identifying the first user, the remote service may identify the “wife” of the third user via social networks, a predefined mapping of the first user's family at the remote service, or the like.

Lee US 20180182391
[0146] A relationship between the first user and an owner of each phone number may also serve as an identification tag of each of the phone numbers. That is, a second identification tag for identifying a second user's phone number may include information on a relationship between the first user and the second user as well as the second user's name. Consequently, when the first user requests that a call to his daughter be made again in the future, “daughter” may be searched for in the first user DB, and Jane's phone number may be found.
Scheuring (U.S. 2002/0131565)
Jayanthi U.S. 2015/0179000 teaches that a first user has authorization to assign tasks to the device of the second user.
Regarding Claim 1, Jayanthi teaches:
1. A method implemented by one or more processors, the method comprising: 
receiving, from a first user and at a first client device, first voice input directed to a first automated assistant interface of the first client device; [Jayanthi, Figure 1, “First mobile device 121” and “second mobile device 161” both including “processing circuitry 131/171.”  Voice input is not prominent but taught:  “[0046] … In a related embodiment, the tasks are described in audio form that a user of the first mobile device 121 can listen to, and provide feedback to (such as after successful or unsuccessful completion of the task), the feedback being provided in an audio form (voice inputs for example) or in textual form (or as part of a response screen presented to use wherein user checks radio buttons, etc.), etc….”  The “client devices” are “mobile phones” which naturally include microphones although not shown.  “[0015] FIG. 2 is an exemplary snapshot of a client feature selection screen of the mobile phone that is presented by the client software that is installed and run in the mobile device in accordance with the present invention.”  The term “Assistant” is not present in Jayanthi but “TASK” is ubiquitous and implies that the “client software” includes the “automated assistant” of the Claim.]
determining, based on processing the first voice input, that: 
the first voice input comprises a task, [Jayanthi, Figure 4, “Tasks for current destination? 411.”  “Mobile device for communicating a current location and a current destination, to a coordination server, receiving a set of tasks (statically assigned or dynamically assigned) for the user (for example, from the server or from another user or adhoc tasks specified by a customer) ….”  Abstract.  Jayanthi teaches that the feedback regarding whether a task is completed can be provided by voice.  It does not teach that the task allocation is by voice input.  ]
that the first voice input assigns the task to at least a second user, and [Jayanthi, Abstract, teaches that the tasks can be assigned by another user.]
that the first voice input specifies one or more conditions for notifying the second user of the task; [Jayanthi, Figure 4, “Tasks for current destination? 411.”  The “condition” for notifying the user is whether user has arrived at a particular location.  “ …. A coordination server facilitates communication of a list of tasks dynamically and opportunistically assigned to a user to be performed at a specified location.”  Abstract.  See also Background:  “[0008] Quite often a manager is a business assigns tasks to his subordinates to get some work done….”  “[0021] … For example, a second user specifies what those tasks are that are to be completed by the first user when the first user reaches (arrives at) a desired location. In addition, based on the location information received from the first mobile device 121, the second user, employing the client software 163, communicates the set of tasks that the first user must complete.”  “[0022] In one embodiment, the client software 123 sends a notification to the coordination server 141 along with a current location and a current destination. Then the client software 123 dynamically accepts and presents a task list it receives in response to the notification. The task list comprises a plurality of tasks sent from the coordination server 141 in response to receipt of the notification, wherein the task list is opportunistically provided by the coordination server 141 to take advantage of an opportunity to get tasks executed by a corresponding user, the selection of the task list being based on a current pool of dynamically assembled tasks, the current location and the current destination. The use of other mobile device 121 related attributes or a user related attributes/parameters, and the use of a user profile, in the selection of tasks for the task list are also contemplated….”  “[0023] … The coordination server 141, for example, discovers that a vehicle that has the first mobile device 121 associated with it or installed in it is passing by a customer's location and that the customer's recently reported tasks can therefore be assigned to the user of the first mobile device 121 as that vehicle/user/mobile device is determined to be in immediate proximity to the customer's location….”]
determining, based on checking an access control list, that the first user has appropriate access rights to assign tasks to the second user; [Jayanthi does not teach checking a list but does teach that “customers” or “managers” assign the tasks:  [0027] The mobile web system 101 makes it possible for customers to specify tasks that users of the mobile device are expected to execute….”]
in response to determining that the first voice input assigns the task to the second user and in response to determining that the first user has appropriate access rights to assign tasks to the second user: 
selecting, from a plurality of second user client devices that are each linked with the second user and that each have a respective automated assistant interface, a group of one or more of the second user client devices via which to notify the second user of the task; and [Jayanthi assigns the tasks according to proximity of one or more “second user client devices” to a customer location and according to the profile of the “second user.”  The “second users” of the Claim being the “drivers” of Jayanthi to whom the task has been assigned.  They are a “plurality” and they are notified of the tasks based on their proximity to the customer location.]
causing, based on determining satisfaction of the one or more conditions, each of the one or more second user client devices of the group to render a corresponding notification of the task. [Jayanthi, the task is presented/rendered to the drivers/ “second users” either on the screen of their mobile devices, Figure 3, or by voice.  “[0066] FIG. 3 is an exemplary screen snapshot 301 of a mobile phone 121 depicting the tasks careen 303 used to review tasks and provide status/responses by a user conducting the tasks. Such tasks are displayed in lists assembled dynamically by a coordination server and communicated to the mobile device 301, or previously assigned to the user and stored for subsequent access/display.”  “[0069] For a selected task in the task list 315, details of the task are displayed in a task details 391 pane/section. In addition, any recorded message can be played using the Play button 335….”  “[0035] …Such detailed instructions comprise textual directions, audio directions, maps, places to see and things to do at those locations, or a combination of these.”]

Regarding Claim 2, Jayanthi teaches:
2. The method of claim 1, wherein the one or more second user client devices, of the group, comprise a subset of the plurality of second user client devices that are each linked with the second user. [Jayanthi, the “first user” of the Claim is the manager/task-masters or customers of Jayanthi.  “[0028] A dynamic task manager 187 receives tasks reported dynamically (in an adhoc manner, for example) by registered customers, such as businesses or warehouses with goods to be delivered or picked up, or fleet management companies with logistic plans. A customer can report tasks to be conducted, such as various manufactured items to be picked up for delivery, invoices to be picked up, etc.”  The “one or more second user client devices” are the drivers/employees that perform the tasks assigned by manager.  The drivers/second users are linked with the manager/first user.  The group of drivers/second users that are notified of a task are those that are in proximity of the customer location and thus form a “subset” of all of the drivers/second-users.]

Regarding Claim 3, Jayanthi teaches:
3. The method of claim 2, wherein selecting the group of the one or more of the second user client devices comprises selecting the one or more of the second user client devices based on at least one of the one or more conditions. [Jayanthi, Figure 4, decision step 411.  The group of second users/drivers/employees are selected based on their location, destination, and perhaps driver profile.  “[0029] A customer manager 189 in the coordinator server 141 makes it possible to manage customer profiles including their locations, delivery and pickup schedules, security information, typical authorized tasks to be assigned to various users of mobile devices in the network, etc.”]

Regarding Claim 4, Jayanthi teaches:
4. The method of claim 3, wherein the at least one of the one or more conditions comprises a locational condition of the second user. [Jayanthi: “[0027] … The coordination server 141 keeps track of customer tasks dynamically created, and it assigns it to the first mobile device 121 it determines to be in proximity to the customer location. Often it factors in the current destination of a user and the current location of the user (as evidenced by the location of the first mobile device 121) in determining which customer's tasks are assigned for execution by the user of the first mobile device 121.”]

Regarding Claim 8, Jayanthi teaches:
8. The method of claim 4, 
wherein the locational condition is a point of interest that is not defined in a device topology for the second user, and [Jayanthi teaches that the “coordination server 141” assigns a “customer task” to the first mobile device / “second user” that is determined to be near the “customer location.”  See [0027], e.g.  Therefore, the “locational condition” is not defined in the device topology.]
wherein selecting the group of the one or more of the second user client devices comprises selecting the one or more of the second user client devices based on the subset of the plurality of second user client devices each having a corresponding current transient location that is within a threshold distance of the point of interest. [Jayanthi teaches that the drivers/ “second users” are selected for a task based on their proximity to the location of the customer / “point of interest.”  See [0027].  The location of the drivers/ “second users” teaches the “current transient location” of the Claim because they are driving and Jayanthi describes “approaching and arrival” and other factors that go to the mobility/ transience of the drivers.  [0041]-[0042].  Jayanthi teaches a “close enough” criterion which teaches or suggests the “threshold distance” of the Claim:  “[0049] … Thus the coordination server 141 takes advantage of the possibility of assignment of a new task reported by a customer to a first vehicle/user who happens to come close enough to the customer's location, while going about on a regular scheduled route, such that the vehicle/user can then be assigned a new task for the customer's needs, or have his schedule of tasks adjusted to accommodate the customers new needs….”]

Regarding Claim 9, Jayanthi teaches:
9. The method of claim 1, further comprising: 
prior to determining satisfaction of the one or more conditions, and in response to determining that the first voice input assigns the task to the second user and in response to determining that the first user has appropriate access rights to assign tasks to the second user: [Jayanthi, the task is presented/rendered to the drivers/ “second users” either on the screen of their mobile devices, Figure 3, or by voice and before the driver gets to a place:  “[0069] For a selected task in the task list 315, details of the task are displayed in a task details 391 pane/section. In addition, any recorded message can be played using the Play button 335….”  “[0035] …Such detailed instructions comprise textual directions, audio directions, maps, places to see and things to do at those locations, or a combination of these.”]
causing at least one of the one or more second user client devices to render a task assignment notification, [Jayanthi, Figure 3, “Task Screen 303” including “Task Details 391” renders the “task assignment notification” of the Claim.  See [0016] and [0066]-[0071].]
wherein the task assignment notification differs visually and/or audibly from the corresponding notification, and conveys that the first user has assigned the task to the second user. [ Jayanthi, Figure 3, “Task Screen 303.”  Note the 112(b) rejection.  The “Task List 315”and “Task Details 391” can be mapped to “task assignment notification” and “corresponding notification” or vice versa considering that the meaning of these phrases is not clear.  The two are “visually” different.]

Regarding Claim 10, Jayanthi teaches:
10. The method of claim 1, further comprising, 
subsequent to causing each of the one or more second user client devices of the group to render the corresponding notification of the task: [Jayanthi, Figure 3, rendering the task on the screen (and audibly).  [0046].]
determining, based on user interface input of the second user that is provided at a given one of the one or more second user client devices of the group, that the second user has completed the task; and [Jayanthi, The “Done 353” button under the “Task Actions 381” in Figure 3.  “[0046] … The client software 123 in the first mobile device 121 displays the list of tasks, and collects confirmation from the user that they were completed (or not)….  In a related embodiment, the tasks are described in audio form that a user of the first mobile device 121 can listen to, and provide feedback to (such as after successful or unsuccessful completion of the task), the feedback being provided in an audio form (voice inputs for example) or in textual form (or as part of a response screen presented to use wherein user checks radio buttons, etc.), etc….”]
rendering, at the first client device and responsive to determining that the second user has completed the task, a completion notification that conveys, to the first user, that the second user has completed the task. [Jayanthi, the information collected at the driver/ second user device is sent back to the “coordination server 141” which is under the control of the manager / first user:  “[0046] … The client software 123 in the first mobile device 121 displays the list of tasks, and collects confirmation from the user that they were completed (or not). In addition, user inputs for those tasks, in the form of a from data entry, audio inputs, textual data entry, etc. are collected, and stored, and eventually communicated (and sometimes immediately communicated, based on configuration or needs, for example) to the coordination server 141….”]

Regarding Claim 14, Jayanthi teaches:
14. The method of claim 13, wherein the one or more of the third user client devices of the additional group are mutually exclusive from the one or more second user client devices of the group. [Jayanthi, each driver which can be the second user or the third user of the Claim (users receiving the assigned task) and each driver has his own device which is “mutually exclusive” from the device of the other drivers.]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on Monday through Thursday 9am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FARIBA SIRJANI/
Primary Examiner, Art Unit 2659



1. A method implemented by one or more processors, the method comprising: 
receiving, from a first user and at a first client device, first voice input directed to a first automated assistant interface of the first client device; 
determining, based on processing the first voice input, that: 
the first voice input comprises a task, 
that the first voice input assigns the task to at least a second user, and 
that the first voice input specifies one or more conditions for notifying the second user of the task; 
determining, based on checking an access control list, that the first user has appropriate access rights to assign tasks to the second user; 
in response to determining that the first voice input assigns the task to the second user and in response to determining that the first user has appropriate access rights to assign tasks to the second user: 
selecting, from a plurality of second user client devices that are each linked with the second user and that each have a respective automated assistant interface, a group of one or more of the second user client devices via which to notify the second user of the task; and 
causing, based on determining satisfaction of the one or more conditions, each of the one or more second user client devices of the group to render a corresponding notification of the task. 
2. The method of claim 1, wherein the one or more second user client devices, of the group, comprise a subset of the plurality of second user client devices that are each linked with the second user. 
3. The method of claim 2, wherein selecting the group of the one or more of the second user client devices comprises selecting the one or more of the second user client devices based on at least one of the one or more conditions. 
4. The method of claim 3, wherein the at least one of the one or more conditions comprises a locational condition of the second user. 
5. The method of claim 4, 
wherein the locational condition specifies a particular environment, or an area within the particular environment, and 
wherein selecting the group of the one or more of the second user client devices comprises selecting the one or more of the second user client devices based on the subset of the plurality of second user client devices each having a non-transient assignment, in a device topology linked to the second user, to the particular environment or the area. 
6. The method of claim 5, wherein the locational condition specifies the area within the particular environment, and further comprising: determining the satisfaction of the one or more conditions based on determining that the second user is present near the subset of the plurality of second user client devices. 
7. The method of claim 6, 
wherein determining that the second user is present near the subset of the plurality of second user client devices is based on at least a given second user client device, of the subset of the plurality of second user client devices, locally verifying that the second user is present in vision data captured by a vision sensor of the given second user client device and/or locally verifying that a voice signature of the second user is present in audio data captured by one or more microphones of the given second user client device. 
8. The method of claim 4, 
wherein the locational condition is a point of interest that is not defined in a device topology for the second user, and 
wherein selecting the group of the one or more of the second user client devices comprises selecting the one or more of the second user client devices based on the subset of the plurality of second user client devices each having a corresponding current transient location that is within a threshold distance of the point of interest. 
9. The method of claim 1, further comprising: prior to determining satisfaction of the one or more conditions, and in response to determining that the first voice input assigns the task to the second user and in response to determining that the first user has appropriate access rights to assign tasks to the second user: causing at least one of the one or more second user client devices to render a task assignment notification, wherein the task assignment notification differs visually and/or audibly from the corresponding notification, and conveys that the first user has assigned the task to the second user. 
10. The method of claim 1, further comprising, subsequent to causing each of the one or more second user client devices of the group to render the corresponding notification of the task: determining, based on user interface input of the second user that is provided at a given one of the one or more second user client devices of the group, that the second user has completed the task; and rendering, at the first client device and responsive to determining that the second user has completed the task, a completion notification that conveys, to the first user, that the second user has completed the task. 
11. The method of claim 1, wherein the one or more second user client devices, of the group, comprise a subset of the plurality of second user client devices that are each linked with the second user, wherein the at least one of the one or more conditions comprises a temporal condition, and wherein selecting the group of the one or more of the second user client devices comprises: selecting the one or more of the second user client devices based on determining that the second user is present near the subset of the plurality of second user client devices when the temporal condition is satisfied. 
12. The method of claim 11, wherein the temporal condition comprises a range of times, and wherein causing each of the one or more second user client devices of the group to render the corresponding notification of the task is further based on determining that the second user is present near the subset of the plurality of second user client devices. 
13. The method of claim 1, further comprising: determining, based on processing the first voice input, that: the first voice input also assigns the task to a third user, and that the first voice input also specifies the one or more conditions for notifying the third user of the task; determining, based on checking the access control list, that the first user has appropriate access rights to assign tasks to the third user; in response to determining that the first voice input assigns the task to the third user and in response to determining that the first user has appropriate access rights to assign tasks to the third user: selecting, from a plurality of third user client devices that are each linked with the third user and that each have a respective automated assistant interface, an additional group of one or more of the third user client devices via which to notify the third user of the task; and causing, based on determining satisfaction of the one or more conditions, each of the one or more third user client devices of the additional group to render a corresponding notification of the task. 
14. The method of claim 13, wherein the one or more of the third user client devices of the additional group are mutually exclusive from the one or more second user client devices of the group. 
15. The method of claim 13, wherein at least one of the one or more of the third user client devices of the additional group is the same as at least one the one or more second user client devices of the group. 
16. A method implemented by one or more processors, the method comprising: 
receiving first voice input, of a first user, that is directed to an automated assistant interface; 
determining, based on processing the first voice input, that: the first voice input comprises a task, and that the first voice input assigns the task to at least a second user and a third user; 
determining, based on checking an access control list, that the first user has appropriate access rights to assign tasks to the second user and has appropriate access rights to assign tasks to the third user; and 
in response to determining that the first voice input assigns the task to the second user and the third user, and in response to determining that the first user has appropriate access rights to assign tasks to the second user and the third user: 
causing a second user notification of the task to be rendered at a second client device based on determining presence of the second user near the second client device; and 
causing a third user notification of the task to be rendered at a third client device based on determining presence of the third user near the third client device. 
17. The method of claim 16, wherein determining that the second user is present near the second client device is based on the second client device locally verifying that the second user is present in vision data captured by a vision sensor of the second client device and/or locally verifying that a voice signature of the second user is present in audio data captured by one or more microphones of the second client device, and wherein determining that the third user is present near the third client device is based on the third client device locally verifying that the third user is present in vision data captured by a vision sensor of the third client device and/or locally verifying that a voice signature of the second user is present in audio data captured by one or more microphones of the third client device. 
18. The method of claim 17, further comprising: determining, based on processing the first voice input, that the first voice input specifies a temporal condition for notifying the second user and the third user of the task, wherein the temporal condition comprises a particular day and/or a time range; wherein causing the second user notification of the task to be rendered at the second client device is based on determining presence of the second user near the second client device on the particular day and/or within the time range; and wherein causing the third user notification of the task to be rendered at the third client device is based on determining presence of the third user near the third client device on the particular day and/or within the time range. 
19. The method of claim 16, wherein the second user notification of the task includes an alias of the second user, and lacks any alias of the third user; and wherein the third user notification of the task includes an alias of the third user, and lacks any alias of the second user.